Citation Nr: 0209717	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for plantar warts of 
both feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO decision which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for plantar warts of both feet.  A 
personal hearing was held before an RO hearing officer in 
November 1995.


REMAND

In an October 1995 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO (i.e. a Travel Board 
hearing).  In an October 2001 telephone conversation, 
documented in a Report of Contact, he indicated that he no 
longer wanted to have a Board hearing.  In June 1992, the 
Board sent the veteran a letter asking that he clarify 
whether he wanted a Board hearing.  In June 2002, the veteran 
stated that he wanted a Travel Board hearing, and the Board 
finds that the case must be remanded to the RO for this 
purpose.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).  
Accordingly, the case is remanded for the following action.

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




